Fourth Court of Appeals
                                     San Antonio, Texas
                                MEMORANDUM OPINION
                                        No. 04-13-00831-CR

                                      Douglas Oneil BARNES,
                                             Appellant

                                               v.
                                            The State
                                       The STATE of Texas,
                                             Appellee

                    From the 198th Judicial District Court, Bandera County, Texas
                                     Trial Court No. CR13-001
                            Honorable M. Rex Emerson, Judge Presiding

Opinion by:       Sandee Bryan Marion, Justice

Sitting:          Karen Angelini, Justice
                  Sandee Bryan Marion, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: November 19, 2014

AFFIRMED; MOTION TO WITHDRAW GRANTED

           In June 2013, appellant was placed on community supervision for five years. On October

8, 2013, the State filed a motion to revoke appellant’s community supervision. At the hearing on

the State’s motion, appellant pled true to violating several conditions of his supervision. The trial

court revoked appellant’s community supervision, and assessed punishment at seven years’

confinement. Appellant’s court-appointed appellate attorney filed a brief containing a professional

evaluation of the record and demonstrating that there are no arguable grounds to be advanced.

Counsel concludes that the appeal is without merit. The brief meets the requirements of Anders v.
                                                                                                       04-13-00831-CR


California, 386 U.S. 738 (1967). Appellant was informed of his right to review the record and of

his right to file a pro se brief. Appellant did not file a pro se brief.

         After reviewing the record and counsel’s brief, we agree the appeal is frivolous and without

merit. Accordingly, we affirm the trial court’s judgment, and we GRANT appellate counsel’s

motion to withdraw. 1 Nichols v. State, 954 S.W.2d 83, 86 (Tex. App.—San Antonio 1997, no

pet.); Bruns v. State, 924 S.W.2d 176, 177 n.1 (Tex. App.—San Antonio 1996, no pet.).


                                                            Sandee Bryan Marion, Justice

DO NOT PUBLISH




1
  No substitute counsel will be appointed. See In re Schulman, 252 S.W.3d 403, 408 n.22 (Tex. Crim. App. 2008).
Should appellant wish to seek further review of this case by the Texas Court of Criminal Appeals, appellant must
either retain an attorney to file a petition for discretionary review or file a pro se petition for discretionary review.
Any petition for discretionary review must be filed within thirty days from the date of either this opinion or the last
timely motion for rehearing that is overruled by this court. See TEX. R. APP. P. 68.2. Any petition for discretionary
review must be filed with Texas Court of Criminal Appeals. See TEX. R. APP. P. 68.3(a). Any petition for discretionary
review must comply with the requirements of Texas Rules of Appellate Procedure 68.4.


                                                          -2-